Citation Nr: 0630782	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-20 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

3.  Entitlement to an initial rating higher than 10 percent 
for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970, including honorable service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has Type II diabetes mellitus and is 
prescribed insulin, oral hypoglycemic agents, and a 
restricted diet.

3.  The veteran is morbidly obese and is prescribed exercise 
and a restricted diet.

4.  The veteran has atrial fibrillation with occasional 
palpitations and mild chest pain.



CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.119, Diagnostic Code 7913 (2005).

2.  Criteria for a rating higher than 10 percent for atrial 
fibrillation have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7010 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2002, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims of entitlement to service connection, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was provided in July 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This notice advised the veteran of the evidence 
needed to substantiate his claims of entitlement to higher 
initial ratings and again stated that he should submit any 
additional information in support of his claims.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial VCAA notice was provided prior to the 
appealed AOJ decision, in keeping with Pelegrini.  Thus, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, the veteran advised VA in January 2006 that he had 
no additional evidence to substantiate his claims.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that his diabetes and atrial 
fibrillation are more severe than rated.  He testified before 
the Board that he was required to take insulin on a daily 
basis, restrict his diet and limit his exercise in an effort 
to stabilize his blood sugar levels.  The veteran also 
testified that he experienced over 100 episodes of atrial 
fibrillation in the previous year, noting that his treating 
cardiologist had sent in a statement reflecting that the 
veteran had twenty episodes per year.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes Mellitus

The veteran's diabetes is evaluated using criteria set out in 
38 C.F.R. § 4.119, Diagnostic Code 7913.  He is currently 
rated as 10 percent disabled based on findings that he is 
required to take insulin and restrict his diet.  A higher 
rating of 40 percent is assigned when there is evidence of 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities; a 60 percent rating will be 
assigned if there is also evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider plus complications that would not be 
compensable if separately evaluated.

The veteran experiences peripheral neuropathy in both lower 
extremities and this disability, which is associated with his 
diabetes, is separately rated as 10 percent disabling.  The 
Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

A statement submitted by a private physician dated in May 
2002 shows that the veteran has severe diabetes mellitus and 
that he was referred to an endocrinologist.
The veteran's treatment records show that he is treated for 
diabetes mellitus with insulin and hypoglycemic agents to be 
taken on a daily basis.  He is prescribed a restricted diet, 
but there are notations of noncompliance.  His treatment 
records do not show that he has been advised to limit his 
physical activities in order to stabilize his diabetes.

The veteran's treatment records also show that he is morbidly 
obese and is prescribed exercise and a restricted diet to 
lose weight.  The veteran is noncompliant and desires gastric 
bypass surgery, for which he has not been medically cleared 
as he has a multitude of disabilities.  Treatment records do 
not show that the veteran's physical activities have been 
limited by physician's order.

The veteran underwent VA examination in August 2002 and, 
following examination and review of the claims folder, it was 
determined that he had diabetes mellitus requiring insulin 
and oral hypoglycemic agents.  There was no mention of 
restricted physical activities.  

The veteran asserts that he not only uses insulin on a daily 
basis and restricts his diet, but that his physicians have 
advised him to limit physical activities so that his blood 
sugar will not get too low.  He testified that he had 
problems with low blood sugar and had been unable to complete 
certain physical activities because he depleted his sugars 
when performing the activities.  The veteran has not, 
however, presented medical evidence showing that he has been 
directed to restrict his physical activities.

Given the evidence as outlined above, the Board finds that 
the veteran has diabetes mellitus and is required to use 
insulin and hypoglycemic agents on a daily basis as well as 
restrict his diet.  He is not, however, required to restrict 
his physical activities in order to control his diabetes.  To 
the contrary, medical evidence shows that he is morbidly 
obese and is prescribed exercise to assist in weight loss.  
Although the veteran is certainly competent to say that he 
has limited his activities on occasion to avoid a drop in his 
blood sugar levels, there is simply no medical evidence to 
suggest that he is prescribed restricted activity to treat 
his diabetes.  As such, the Board finds that criteria for a 
rating higher than 20 percent for diabetes mellitus have not 
been met.  The separate rating for peripheral neuropathy is 
appropriate as the symptoms associated with that aspect of 
the veteran's diabetes are not overlapping with those 
associated with maintaining proper blood sugar levels.  As 
such, the veteran's request for a higher rating is denied.


Atrial Fibrillation

The veteran's atrial fibrillation is rated as 10 percent 
disabling using criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7010, as he is considered to have a permanent 
atrial fibrillation.  In order for the higher schedular 
rating of 30 percent to be assigned, there must be evidence 
of paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year documented 
by ECG or Holter monitor.  The Board emphasizes the fact that 
the regulations call for the need for documentation of the 
episodes because the veteran's claim hinges on his assertion 
that he has more than 100 episodes per year but does not 
submit and/or identify medical evidence to support that 
assertion.

The medical evidence clearly shows that the veteran is 
treated for coronary artery disease, post-stenting, and is 
diagnosed as having a history of atrial fibrillation.  A 
private cardiologist submitted a hand-written note dated in 
February 2003 reflecting that the veteran had intermittent 
atrial fibrillation, having had more than twenty episodes in 
past twelve months.  This note is not supported by any 
treatment records or ECG or Holter monitor reports so it is 
assumed that it is based on a history as provided by the 
veteran.

VA treatment records show that the veteran complains of 
occasional fleeting palpitations and mild chest pain.  In 
August 2005, a Holter monitor was recommended but there is no 
evidence of any follow-up in this regard.  His atrial 
fibrillation is described as stable and there are notations 
that he uses therapeutic anticoagulants without complication.

Given the evidence as outlined above, the Board finds that 
the veteran's atrial fibrillation does not meet criteria for 
assignment of a rating higher than 10 percent as there is no 
medical evidence to support the veteran's assertion that he 
has well over four episodes per year.  The one medical note 
showing that he has twenty episodes per year is not supported 
by clinical documentation and the Board cannot accept the 
statement as fact as it appears to be based solely upon an 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); DeSousa v. 
Gober, 10 Vet. App. 461 (1997).

The Board appreciates the veteran's testimony with respect to 
his experiencing some type of palpitation every two to three 
days, but cannot equate that to having paroxysmal atrial 
fibrillation or other supraventricular tachycardia without 
clinical findings to support the statement.  Furthermore, the 
regulations specifically require that the episodes be 
documented by ECG or Holter monitor before a rating of 30 
percent may be assigned.  Therefore, the Board finds that 
criteria for a 30 percent rating are not met and the request 
for such a rating must be denied.


ORDER

A rating higher than 20 percent for diabetes mellitus is 
denied.

A rating higher than 10 percent for atrial fibrillation is 
denied.


REMAND

The veteran asserts that he performed duties as a wire 
communications specialist during his tour in Vietnam from 
January 1970 through November 1970 and that his unit was 
under fire many times, especially when serving on Hong Kong 
Mountain.  He testified that his base was under fire on a 
regular basis and that he was hit in the right eye by sniper 
fire.  The veteran has not identified a specific timeframe 
when he was under fire and/or hit by the sniper fire, but a 
private physician submitted a letter in February 2002 noting 
that the veteran had a shrapnel wound to the eye in August 
1970.

The veteran's service medical records clearly show that he 
got debris in his right eye when he was behind a helicopter 
in February 1969, long before he was stationed in Vietnam.  
He was treated for that injury for a number of months.  In 
August 1970, he was seen by an optometrist and two pairs of 
glasses were ordered.  There is absolutely no record of a 
shrapnel wound to the eye or anywhere else during the 
veteran's period of service in Vietnam.

The Board notes that notwithstanding the misrepresentation 
made regarding the veteran's right eye injury, VA still has a 
duty to determine if the veteran served in a unit that was 
under fire while he was in Vietnam.  Records regarding unit 
history may be used as independent corroboration of the 
veteran's alleged in-service stressors of being under fire.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Therefore, the Board finds 
that an effort to determine if the veteran's unit ever 
experienced combat situations must be made, particularly in 
light of the fact that the diagnosis of post-traumatic stress 
disorder of record reflects that it is based on the veteran's 
"catastrophic combat exposure."

As such, this matter is remanded for the following action:

1.  Contact the veteran and request that 
he set forth a three month period in 
which he served in Vietnam when his unit 
was under fire and he feared for his 
life.  If the veteran cannot identify 
such a time period, proceed to action 
item number 3 and advise the veteran that 
absent specific information no additional 
development can be performed.

2.  Upon receipt of a specific timeframe 
from the veteran regarding combat 
activity, contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and make all efforts to determine if the 
veteran's unit came under enemy fire.  
Associate the JSRRC's report with the 
veteran's claims folder.

3.  Upon completion of the requested 
development, review the claim of 
entitlement to service connection for 
post-traumatic stress disorder on the 
basis of the additional evidence and 
consider the claim in the context of 
Pentecost.  If the veteran has not 
provided ample information to pursue 
development with the JSRRC, clearly set 
out the reasons why his information was 
insufficient.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


